Opinion by
Mb. Justice Mitchell,
The act of June 8, 1893, P. L. 393, while it does not in express terms abolish the office of county auditors in counties having more than one hundred and fifty thousand inhabitants, does so in effect by transferring their duties and powers to a county controller. This is the manifest intent of the act, as gathered from all its provisions, and as especially indicated in section one which directs the election of a controller “in place of-county auditor,” and section fifteen which expressly directs how the duties theretofore devolved on the county auditors shall thereafter be performed. Such moreover, even without an express legislative intent, would be the result of the act. The powers, authority and jurisdiction of an office are the essence of the office itself, and are inseparable from it. To take them away totally is to destroy the office: Com. v. Gamble, 62 Pa. 343; Reid v. Smoulter, 128 Pa. 324.
The title of the act under consideration is, “An act creating the office of county controller in counties of this commonwealth containing one hundred and fifty thousand inhabitants and over, prescribing his duties.” In this there is no indication of the purpose and effect of the act-to abolish the office of county auditors. So far as appears in the title, the act is merely cumulative, in providing an additional county officer. It is true that the constitution in enumerating county officers, art. 14, sect. 1, puts the two offices together in the disjunctive, *287“ auditors or controllers,” and that those who are familiar with the duties of controllers as existing in Philadelphia and Allegheny, would know that they are mainly the same as those of auditors in other counties, and therefqre that the creation of the office of controller was likely to interfere with, if not to abolish, the other. But this is not the notice which the constitution requires the title of the act to give of its subject. The object of that requirement is that legislators, and others interested, shall receive direct notice in immediate connection with the act itself, of its subject, so that they may know or be put upon inquiry as to its provisions and their effect. Suggestions or inferences which may be drawn from knowledge dehors the language used, are not enough. The constitution requires that the notice shall be contained in the title itself: Phœnixville Road, 109 Pa. 44; Ridge Av. R. W. Co. v. Phila., 124 Pa. 219; Phila. v. Ridge Av. R. W. Co., 142 Pa. 484.
As this defect in the title is decisive of the unconstitutionality of the entire act, it is not necessary to discuss the other objections raised to it.
■Judgment reversed.